AILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	The Amendment filed 06/30/2022 has been entered. Claims 1, 15, 25 and 28 have been amended. Claims 1-30 remain pending in the application.
Response to Arguments
4.	Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues (page 13) that “Parkvall does NOT disclose “for each cell group, a PRS ID of each member cell indicating a membership of each member cell in each cell group”. However, claim 1 is a method claim performed by the UE including the steps of detecting TOA, deriving TOA vector and sending the TOA. The structure of the system such as grouping of cell, cell attribute, group attribute, PRS-ID, is not part of the steps that the UE performs and do not carry patentable weight.  Although, Parkvall [0846] discloses wherein the PRS convey/carry an identifier associated with a node or a group of node/cell. Further, section [1709] disclose wherein the PRS is a function of the node ID (id.sub.1), system ID (id.sub.2) PRS ID (id.sub.PRS). Figs. 156-157 depict wherein each node or set of node has a unique PRS id. For example, PRS id for node 1 is PRS1=f1(α(f)); PRS id for node 2 is PRS2=f2(α(f)); PRS id for node n is PRSn=fn(α(f)). Therefore, Parkvall reasonably teaches the argued limitation.
Applicant further argues (page 13) that Chrabieh does not teach “wherein the plurality of the cells provide wireless communication services in addition to transmitting PRSs”. Firstly, this limitation is disclosed in Siomina section [0052], wherein the mobile communications network of FIG. 1 provide wireless voice and/or data communications for mobile user terminals. Secondly, Chrabieh is used to disclose cell grouping. Specifically, Chrabieh section [0040] discloses wherein a cell may be assigned to more than one group. Therefore, it has been obvious to use the cell configuration of Siomina which provide communication to users with the cell grouping configuration of Chrabieh since both of them solve the same problem as determining the position of a user by based on positioning reference signal PRS. Thus Siomina as modified by Chrabieh teaches the argued limitation. 
Applicant further argues page 13 that “Chrabieh directly teaches away”. However, Chrabieh (abstract) teaches determining the location of a user based on positioning reference signal transmitted by a reference point/positioning cell to a receiver. Furthermore, section [0038] of Chrabieh teaches wherein positioning cell transmit data/map by wire or wireless to the device which is a wireless communication/service. Thus, Chrabieh is an analogous art to the claimed invention.
Applicant argues (page 16) that “Grouping cells  by distance cannot be equivalent to any of “co-site attribute”, “line attribute”, and “boundary attribute of claim 6. However, Siomina discloses wherein the grouping of cell is done based on cell transmitter/antenna location/distance (see section 59); how far is cell is located to the user as compared to another cell. For example when the distance between two cells is close to zero those cell will be included in a same group of co-side attribute or in a same boundary attribute. Grouping a cell by boundary attribute is also choosing a distance, radius for the boundary attribute and grouping based on the radius. Thus grouping of cell based on location is equivalent to boundary attribute as claimed. Therefore, Siomina teaches the argued limitation. 
Regarding claim 25, the invention is limited to the UE which is patentable defined by its structure. Thus, the limitations to the network are not part of the UE and do not carry patentable weight. The wherein clauses fail to affect the structure of the UE and hence carry no patentable weight.
For at least the reasons provide above, applicant’s arguments regarding argued claims 15 and 28 are not persuasive. Independent claims 15 and 28 have similar limitations to independent claims 1, therefore the examiner’s responses regarding argued independent claim 1 also applied to claims 15 and 28 as well. Thus, claims 1-30 are not allowable over the cited prior art of record.
Please see the rejection below:

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 11, 13-17, 20, 22-23, 25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 20120040696 A1) in view of Parkvall et al. (US 20170331577 A1) and further in view of Wu et al. (US 20150188678 A1) and Chrabieh (US 20180027421 A1).
Regarding claim 1, Siomina teaches a method of a user equipment (UE) (method of Fig. 13 performs by positioning target UT 101a, see [0155]), comprising: 
receiving a plurality of positioning reference signals (PRS) from a plurality of cells of a network (Positioning target UT 101a may select a group of cells 103, receive positioning reference signals from the cells 103 of the selected group, see [0157]), 
the plurality of cells being grouped into one or more cell groups, each cell group comprising one or more member cells, each member cell being one of the plurality of cells (a first group of cells 103 may be organized as a group of 103 corresponding to a sequence of identities in the ordered list (where 7 is an integer), a second group of cells 103 may be organized as a group of in cells 103 corresponding to a sequence of in cell identities in the ordered list (where m is an integer), a third group of cells 103 may be organized as a group of n cells 103 corresponding to a sequence of n cell identities in the ordered list, see [0152]), 
each cell group being associated with an attribute set comprising one or more attributes (the characteristic (used to define the groups of cells and/or cell identities) may be based on at least one of cell 103 maximum transmit power, cell 103 bandwidth, reference signal transmit bandwidth, cell 103 transmitter 133 location, etc., see [0154]), 
for each cell group, all member cells having all attributes of the associated attribute set in common (Cells 103 from the subset may then be assigned to the plurality of groups according to a second characteristic so that the cells 103 of a first group are similar with respect to the second characteristic, so that the cells 103 of a second group are similar with respect to the second characteristic, see [0155]]);
wherein the plurality of the cells provide wireless communication services in addition to transmitting PRSs (The mobile communications network of FIG. 1 may thus provide wireless voice and/or data communications for mobile user terminals (UTs) 101a to 101b, see [0052]; and receive positioning reference signals from the cells 103 of the selected group, see [0157]). 
	However, Siomina does not teach the plurality of PRSs including a plurality of PRS IDs, and for each cell group, a PRS ID of each member cell indicating a membership of that member cell in that cell group.
	In an analogous art, Parkvall teaches the plurality of PRSs including a plurality of PRS IDs, and for each cell group, a PRS ID of each member cell indicating a membership of that member cell in that cell group (The PRS convey an identifier associated to a node or a set of nodes, or a beam, while also enabling time of arrival estimation, see [0846]; and a PRS can be seen as sequences/resources/descrambling that are functions of time (t) and, frequency (f), node ID (id.sub.1), system ID (id.sub.2) PRS ID (id.sub.PRS), … PRS.sub.n=f(id.sub.n, . . . ,α(f)), see [1709], PRD id details in Figs. 156-157).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cell grouping of Siomina with the PRSID of Parkvall to provide apparatuses and methods to better determine positions of a wireless device using the time difference of arrival with the positioning reference signals as suggested.
However, Siomina and Parkvall do not teach detecting a plurality of time of arrivals (TOA) of the plurality of PRSs; deriving a time difference of arrival (TDOA) vector from the plurality of TOAs; and sending the TDOA vector to a network entity of the network, wherein the TDOA vector includes multiple TOA related measurements of multiple cells.
In an analogous art, Wu teaches detecting a plurality of time of arrivals (TOA) of the plurality of PRSs (In step 901, a user equipment (UE) receives a plurality of positioning reference signals (PRSs) from a plurality of base stations… the UE estimates a plurality of line-of-sight (LOS) paths and corresponding indexes of the PRSs for time of arrival (TOA) and time difference of arrival (TDOA) measurements, see [0065]); deriving a time difference of arrival (TDOA) vector from the plurality of TOAs (After the LOS path measurement, the LOS path index can be used to derive the corresponding TOA measurement for each PRS, which can be used to further derive the TDOA between the PRSs transmitted from the serving base station and the two neighbor base stations, see [0056]); and sending the TDOA vector to a network entity of the network (the UE transmits the TOA/TDOA measurements and the elevation angle to the serving base station, see [0065]; and for example FIG. 8 illustrates a modified 3D OTDOA Jacobian Matrix), wherein the TDOA vector includes multiple TOA related measurements of multiple cells (For example, referring back to FIG. 6, time t0, t1, and t2 represent the TOA measurements for the PRSs from the serving cell, the neighbor cell 1, and the neighbor cell 2, respectively, see [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cell grouping of Siomina and the PRSID of Parkvall with the TDOA vector of Wu to provide apparatuses and methods to determine positions of wireless device to enable better measurements at the wireless device as suggested.
However, Siomina, Parkvall and Wu do not teach wherein at least one cell of the plurality of cells is a member of more than one cell group.
	In an analogous art, Chrabieh teaches wherein at least one cell of the plurality of cells is a member of more than one cell group ( a given positioning cell is assigned to more than one group, [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cell grouping of Siomina, the PRSID of Parkvall and the TDOA vector of Wu with the accurate positioning of Chrabieh to provide apparatuses and methods to accurately locating a wireless communication device indoor or in a venue using positioning signals as suggested.
Regarding claim 2, Siomina as modified by Parkvall, Wu and Chrabieh teaches the method of claim 1, Wu further teaches wherein each cell associated with a TOA measurement in the TDOA vector is a cell of the plurality of cells (For example, referring back to FIG. 6, time t0, t1, and t2 represent the TOA measurements for the PRSs from the serving cell, the neighbor cell 1, and the neighbor cell 2, respectively, see [0056]), and wherein the multiple TOA related measurements of the multiple cells included in the TDOA vector are sufficient to determine a position of the UE at least in 2D (UE calculates a UE position based on the TDOA measurements and the elevation angle if the UE knows the coordinates of the plurality of base stations, see [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cell grouping of Siomina and the PRSID of Parkvall and Chrabieh with the TDOA vector of Wu to provide apparatuses and methods to determine positions of wireless device to be added to a wireless communication network to enable better measurements at the wireless device as suggested.
Regarding claim 3, Siomina as modified by Parkvall, Wu and Chrabieh teaches the method of claim 1, wherein for each cell group, all attributes of the associated attribute set are relative attributes (Given a set of cells to be used for positioning measurements at UT 101a, the cells may be characterized using a metric (qualitative or quantitative), and a difference (absolute or relative) in the metric for two cells, 103x and 103y, may be used to characterizes a degree of similarity of the two cells, see Siomina [0090]).
Regarding claim 11, Siomina as modified by Parkvall, Wu and Chrabieh teaches the method of claim 1, wherein the plurality of PRS IDs includes a plurality of scrambling IDs, each scrambling ID corresponding to one of the plurality of cells (PRSs are transmitted from cell 103 antenna ports according to pre-defined patterns. A frequency shift, which is a function of PCI (Physical Cell Identification), can be applied to the specified PRS patterns to generate orthogonal patterns and to model effective frequency reuse of six, see Siomina [0074].
Regarding claim 13, Siomina as modified by Parkvall, Wu and Chrabieh teaches the method of claim 1, wherein the plurality of PRS IDs includes a plurality of resource IDs, each resource ID corresponding to one of the plurality of cells (PRSs (positioning reference signals) are transmitted from cell 103 antenna ports according to pre-defined patterns. A frequency shift, which is a function of PCI (Physical Cell Identification), can be applied to the specified PRS patterns to generate orthogonal patterns and to model effective frequency reuse of six, see Siomina [0074]).
Regarding claim 14, Siomina as modified by Parkvall, Wu and Chrabieh teaches the method of claim 13, wherein the plurality of resource IDs are grouped into one or more resource ID groups, each resource ID group corresponding to a cell group of the one or more cell groups (According to some embodiments, cells with the same IDs PCIs) or within a group of Cell IDs can be treated as "very similar" (e.g., cells with Pas satisfying either mod(PCI,6)=0 or mod(PCI,6)=3) and may be included in one group of interest, see Siomina [0114]).
Regarding claim 15, Siomina teaches a method of a network entity (method of Fig. 14), comprising: 
configuring a plurality of cells of the network to transmit a plurality of positioning reference signals (PRS) to a user equipment (UE) (Positioning server 107 of the radio communications network may generate assistance data including an ordered list of cell identities for cells 103 that transmit reference signals used for positioning measurements at block, see [0152]), the plurality of cells being grouped into one or more cell groups (The cell identities may be ordered according to a plurality of groups of cells 103 to be used for position measurements at positioning target UT 101a, see [0152]), each cell group comprising one or more member cells, each member cell being one of the plurality of cells (By way of example, a first group of cells 103 may be organized as a group of 103 corresponding to a sequence of identities in the ordered list, a second group of cells 103 may be organized as a group of in cells 103 corresponding to a sequence of in cell identities in the ordered list, a third group of cells 103 may be organized as a group of n cells 103 corresponding to a sequence of n cell identities in the ordered list, see [0152]), each cell group being associated with an attribute set comprising one or more attributes (the plurality of groups may include first, second, third, etc. groups defined according to a characteristic of the reference signals transmitted by the respective cells 103 and/or of the respective cells 103 that transmit the reference signals, see [0152]), for each cell group, all member cells having all attributes of the associated attribute set in common (Cells 103 from the subset may then be assigned to the plurality of groups according to a second characteristic so that the cells 103 of a first group are similar with respect to the second characteristic, so that the cells 103 of a second group are similar with respect to the second characteristic, see [0155]); wherein the plurality of the cells provide wireless communication services in addition to transmitting PRSs (The mobile communications network of FIG. 1 may thus provide wireless voice and/or data communications for mobile user terminals (UTs) 101a to 101b, see [0052]).
However, Siomina does not teach the plurality of PRSs including a plurality of PRS IDs, and for each cell group, a PRS ID of each member cell indicating a membership of that member cell in that cell group.
In an analogous art, Parkvall teaches the plurality of PRSs including a plurality of PRS IDs, and for each cell group, a PRS ID of each member cell indicating a membership of that member cell in that cell group (The PRS convey an identifier associated to a node or a set of nodes, or a beam, while also enabling time of arrival estimation, see [0846]; and a PRS can be seen as sequences/resources/descrambling that are functions of time (t) and, frequency (f), node ID (id.sub.1), system ID (id.sub.2) PRS ID (id.sub.PRS)… PRS.sub.n=f(id.sub.n, . . . ,α(f)), see [1709]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cell grouping of Siomina with the PRSID of Parkvall to provide apparatuses and methods to better determine positions of a wireless device using the time difference of arrival with the positioning reference signals as suggested.
However, Siomina and Parkvall do not teach receiving a time difference of arrival (TDOA) vector from the UE; and determining a position of the UE based on the TDOA vector, wherein the TDOA vector includes multiple TOA related measurements of multiple cells, wherein each cell associated with a TOA measurement in the TDOA vector is a cell of the plurality of cells, and wherein the multiple TOA related measurements of the multiple cells included in the TDOA vector are sufficient to determine a position of the UE at least in 2D.
In an analogous art, Wu teaches receiving a time difference of arrival (TDOA) vector from the UE (the UE transmits the TOA/TDOA measurements and the elevation angle to the serving base station, see [0065] inherently the base-station received the measurements; and for example FIG. 8 illustrates a modified 3D OTDOA Jacobian Matrix); and determining a position of the UE based on the TDOA vector (the serving base station is then able to calculate the UE position based on the received information accordingly, see [0065]), wherein the TDOA vector includes multiple TOA related measurements of multiple cells (For example, referring back to FIG. 6, time t0, t1, and t2 represent the TOA measurements for the PRSs from the serving cell, the neighbor cell 1, and the neighbor cell 2, respectively, see [0056]), and wherein the multiple TOA related measurements of the multiple cells included in the TDOA vector are sufficient to determine a position of the UE at least in 2D (Note that for eNB side, the positioning module 305 of FIG. 3 may comprise only the modified 3D OTDOA module 455 for coordinate calculation… eNB 451 calculates the UE coordinate [x, y, z] based on the UE feedback information via a modified OTDOA module 455, see [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cell grouping of Siomina and the PRSID of Parkvall with the TDOA vector of Wu to provide apparatuses and methods to determine positions of wireless device to be added to a wireless communication network to enable better measurements at the wireless device as suggested.
However, Siomina, Parkvall and Wu do not teach wherein at least one cell of the plurality of cells is a member of more than one cell group.
	In an analogous art, Chrabieh teaches wherein at least one cell of the plurality of cells is a member of more than one cell group (Optionally, a given positioning cell is assigned to more than one group, [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cell grouping of Siomina, the PRSID of Parkvall, the TDOA vector of Wu with the accurate positioning of Chrabieh to provide apparatuses and methods to accurately locating a wireless communication device indoor or in a venue using positioning signals as suggested.
Regarding claim 16, Siomina as modified by Parkvall, Wu and Chrabieh teaches the method of claim 15, wherein for each cell group, all attributes of the associated attribute set are relative attributes (Given a set of cells to be used for positioning measurements at UT 101a, the cells may be characterized using a metric (qualitative or quantitative), and a difference (absolute or relative) in the metric for two cells, 103x and 103y, may be used to characterizes a degree of similarity of the two cells, see Siomina [0090]).
Regarding claim 17, Siomina as modified by Parkvall, Wu and Chrabieh teaches the method of claim 15, wherein at least one cell group, at least one attribute of the associated attribute set is one of: a co-site attribute indicating that all member cells of the at least one cell group are co-sited, a line attribute indicating that all member cells of the at least one cell group are in a line, and an area boundary attribute indicating that all member cells of the at least one cell group are within a threshold area boundary (For example, the characteristic may be a metric such that values of the metric for the cells 103 of the first group are on a first side of a threshold for the metric and such that values of the metric for the cells 103 of the second group are on a second side of the threshold for the metric. The metric, for example, may be based on: cell transmitter/antenna locations so that transmitters/antennas of cells of one group are less distant from the position target UT than transmitters/antennas of cells of the other group, see Siomina [0059]).

Regarding claim 20, Siomina as modified by Parkvall, Wu and Chrabieh the method of claim 15, wherein the plurality of PRS IDs includes a plurality of scrambling IDs, each scrambling ID corresponding to one of the plurality of cells (PRSs are transmitted from cell 103 antenna ports according to pre-defined patterns. A frequency shift, which is a function of PCI (Physical Cell Identification), can be applied to the specified PRS patterns to generate orthogonal patterns and to model effective frequency reuse of six, see Siomina [0074]).
Regarding claim 22, Siomina as modified by Parkvall, Wu and Chrabieh teaches the method of claim 15, wherein the plurality of PRS IDs includes a plurality of resource IDs, each resource ID corresponding to one of the plurality of cells (PRSs (positioning reference signals) are transmitted from cell 103 antenna ports according to pre-defined patterns. A frequency shift, which is a function of PCI (Physical Cell Identification), can be applied to the specified PRS patterns to generate orthogonal patterns and to model effective frequency reuse of six, see Siomina [0074]).

Regarding claim 23, Siomina as modified by Parkvall, Wu and Chrabieh teaches the method of claim 22, wherein the plurality of resource IDs are grouped into one or more resource ID groups, each resource ID group corresponding to a cell group of the one or more cell groups (Cells with the same IDs PCIs or within a group of Cell IDs can be treated as "very similar" (e.g., cells with Pas satisfying either mod(PCI,6)=0 or mod(PCI,6)=3) and may be included in one group of interest, see Siomina [0114]), and wherein the method further comprises: transmitting a resource ID group information to the UE (The assistance data including the ordered list of cell identities may be transmitted from positioning server 107 through core network 105, serving network node 104a, and serving cell 103a to the positioning target UT 101a, see Siomina [0152]), the resource ID group information identifying the one or more resource ID groups (By way of example, a first group of cells 103 may be organized as a group of 103 corresponding to a sequence of identities in the ordered list, see Siomina [0152]).

Regarding claim 25, Siomina teaches a user equipment (UE) (e.g. UE 101 of Fig. 2), comprising: 
a memory (memory 120); 
a transceiver (transmitter 113); and 
a processor coupled to the memory and the transceiver (processor 11), 
wherein the processor, the memory, and the transceiver are configured to: 
receive a plurality of positioning reference signals (PRS) from a plurality of cells of a network (Positioning target UT 101a may select a group of cells 103, receive positioning reference signals from the cells 103 of the selected group, see [0157]), the plurality of cells being grouped into one or more cell groups, each cell group comprising one or more member cells, each member cell being one of the plurality of cells (By way of example, a first group of cells 103 may be organized as a group of 103 corresponding to a sequence of identities in the ordered list (where 7 is an integer), a second group of cells 103 may be organized as a group of in cells 103 corresponding to a sequence of in cell identities in the ordered list (where m is an integer), a third group of cells 103 may be organized as a group of n cells 103 corresponding to a sequence of n cell identities in the ordered list, see [0152]), each cell group being associated with an attribute set comprising one or more attributes (the characteristic (used to define the groups of cells and/or cell identities) may be based on at least one of cell 103 maximum transmit power, cell 103 bandwidth, reference signal transmit bandwidth, cell 103 transmitter 133 location, etc., see [0154]), for each cell group, all member cells having all attributes of the associated attribute set in common (Cells 103 from the subset may then be assigned to the plurality of groups according to a second characteristic so that the cells 103 of a first group are similar with respect to the second characteristic, so that the cells 103 of a second group are similar with respect to the second characteristic, see [0155]), wherein the plurality of the cells provide wireless communication services in addition to transmitting PRSs (The mobile communications network of FIG. 1 may thus provide wireless voice and/or data communications for mobile user terminals (UTs) 101a to 101b, see [0052]). 
However, Siomina does not teach the plurality of PRSs including a plurality of PRS IDs, and for each cell group, a PRS ID of each member cell indicating a membership of that member cell in that cell group.
	In an analogous art, Parkvall teaches the plurality of PRSs including a plurality of PRS IDs, and for each cell group, a PRS ID of each member cell indicating a membership of that member cell in that cell group (The PRS convey an identifier associated to a node or a set of nodes, or a beam, while also enabling time of arrival estimation, see [0846]; and a PRS can be seen as sequences/resources/descrambling that are functions of time (t) and, frequency (f), node ID (id.sub.1), system ID (id.sub.2) PRS ID (id.sub.PRS)…PRS.sub.n=f(id.sub.n, . . . ,α(f)), see [1709]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cell grouping of Siomina with the PRSID of Parkvall to provide apparatuses and methods to better determine positions of a wireless device using the time difference of arrival with the positioning reference signals as suggested.
However, Siomina and Parkvall do not teach detect a plurality of time of arrivals (TOA) of the plurality of PRSs; derive a time difference of arrival (TDOA) vector from the plurality of TOAs; and send the TDOA vector to a network entity of the network, wherein the TDOA vector includes multiple TOA related measurements of multiple cells.
In an analogous art, Wu teaches detect a plurality of time of arrivals (TOA) of the plurality of PRSs (In step 901, a user equipment (UE) receives a plurality of positioning reference signals (PRSs) from a plurality of base stations… the UE estimates a plurality of line-of-sight (LOS) paths and corresponding indexes of the PRSs for time of arrival (TOA) and time difference of arrival (TDOA) measurements, see [0065]); derive a time difference of arrival (TDOA) vector from the plurality of TOAs (After the LOS path measurement, the LOS path index can be used to derive the corresponding TOA measurement for each PRS, which can be used to further derive the TDOA between the PRSs transmitted from the serving base station and the two neighbor base stations, see [0056]); and send the TDOA vector to a network entity of the network (the UE transmits the TOA/TDOA measurements and the elevation angle to the serving base station, see [0065]; and for example FIG. 8 illustrates a modified 3D OTDOA Jacobian Matrix), wherein the TDOA vector includes multiple TOA related measurements of multiple cells (For example, referring back to FIG. 6, time t0, t1, and t2 represent the TOA measurements for the PRSs from the serving cell, the neighbor cell 1, and the neighbor cell 2, respectively, see [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cell grouping of Siomina and the PRSID of Parkvall with the TDOA vector of Wu to provide apparatuses and methods to determine positions of wireless device to be added to a wireless communication network to enable better measurements at the wireless device as suggested.
However, Siomina, Parkvall and Wu do not teach wherein at least one cell of the plurality of cells is a member of more than one cell group.
	In an analogous art, Chrabieh teaches wherein at least one cell of the plurality of cells is a member of more than one cell group (Optionally, a given positioning cell is assigned to more than one group, [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cell grouping of Siomina, the PRSID of Parkvall and the TDOA vector of Wu with the accurate positioning of Chrabieh to provide apparatuses and methods to accurately locating a wireless communication device indoor or in a venue using positioning signals as suggested.
 
Regarding claim 28, Siomina teaches a network entity of a network (e.g. Positioning server 107), comprising: 
a memory (a portable computer diskette, a random-access memory (RAM) circuit, a read-only memory (ROM) circuit, [0040]); 
a transceiver (transmitter 133); and 
a processor coupled to the memory and the transceiver (processor 131), 
wherein the processor, the memory, and the transceiver are configured to: 
configure a plurality of cells to transmit a plurality of positioning reference signals (PRS) to a user equipment (UE) (Positioning server 107 of the radio communications network may generate assistance data including an ordered list of cell identities for cells 103 that transmit reference signals used for positioning measurements at block, see [0152]), the plurality of cells being grouped into one or more cell groups (The cell identities may be ordered according to a plurality of groups of cells 103 to be used for position measurements at positioning target UT 101a, see [0152]), each cell group comprising one or more member cells, each member cell being one of the plurality of cells (By way of example, a first group of cells 103 may be organized as a group of 103 corresponding to a sequence of identities in the ordered list, a second group of cells 103 may be organized as a group of in cells 103 corresponding to a sequence of in cell identities in the ordered list, a third group of cells 103 may be organized as a group of n cells 103 corresponding to a sequence of n cell identities in the ordered list, see [0152]), each cell group being associated with an attribute set comprising one or more attributes (the plurality of groups may include first, second, third, etc. groups defined according to a characteristic of the reference signals transmitted by the respective cells 103 and/or of the respective cells 103 that transmit the reference signals, see [0152]), for each cell group, all member cells having all attributes of the associated attribute set in common (Cells 103 from the subset may then be assigned to the plurality of groups according to a second characteristic so that the cells 103 of a first group are similar with respect to the second characteristic, so that the cells 103 of a second group are similar with respect to the second characteristic, see [0155]); wherein the plurality of the cells provide wireless communication services in addition to transmitting PRSs (The mobile communications network of FIG. 1 may thus provide wireless voice and/or data communications for mobile user terminals (UTs) 101a to 101b, see [0052]).
However, Siomina does not teach the plurality of PRSs including a plurality of PRS IDs, and for each cell group, a PRS ID of each member cell indicating a membership of that member cell in that cell group.
	In an analogous art, Parkvall teaches the plurality of PRSs including a plurality of PRS IDs, and for each cell group, a PRS ID of each member cell indicating a membership of that member cell in that cell group (The PRS convey an identifier associated to a node or a set of nodes, or a beam, while also enabling time of arrival estimation, see [0846]; and a PRS can be seen as sequences/resources/descrambling that are functions of time (t) and, frequency (f), node ID (id.sub.1), system ID (id.sub.2) PRS ID (id.sub.PRS)…PRS.sub.n=f(id.sub.n, . . . ,α(f)), see [1709]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cell grouping of Siomina with the PRSID of Parkvall to provide apparatuses and methods to better determine positions of a wireless device using the time difference of arrival with the positioning reference signals as suggested.
However, Siomina and Parkvall do not teach receive a time difference of arrival (TDOA) vector from the UE; and determine a position of the UE based on the TDOA vector, wherein the TDOA vector includes multiple TOA related measurements of multiple cells, wherein each cell associated with a TOA measurement in the TDOA vector is a cell of the plurality of cells, and wherein the multiple TOA related measurements of the multiple cells included in the TDOA vector are sufficient to determine a position of the UE at least in 2D.
In an analogous art, Wu teaches receive a time difference of arrival (TDOA) vector from the UE (UE transmits the TOA/TDOA measurements and the elevation angle to the serving base station, see [0065], inherently the base-station received the measurements; and for example FIG. 8 illustrates a modified 3D OTDOA Jacobian Matrix); and determine a position of the UE based on the TDOA vector (the serving base station is then able to calculate the UE position based on the received information accordingly, see [0065]), wherein the TDOA vector includes multiple TOA related measurements of multiple cells (For example, referring back to FIG. 6, time t0, t1, and t2 represent the TOA measurements for the PRSs from the serving cell, the neighbor cell 1, and the neighbor cell 2, respectively, see [0056]), and wherein the multiple TOA related measurements of the multiple cells included in the TDOA vector are sufficient to determine a position of the UE at least in 2D (Note that for eNB side, the positioning module 305 of FIG. 3 may comprise only the modified 3D OTDOA module 455 for coordinate calculation… eNB 451 calculates the UE coordinate [x, y, z] based on the UE feedback information via a modified OTDOA module 455, see [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cell grouping of Siomina and the PRSID of Parkvall with the TDOA vector of Wu to provide apparatuses and methods to determine positions of wireless device to be added to a wireless communication network to enable better measurements at the wireless device as suggested.
However, Siomina, Parkvall and Wu do not teach wherein at least one cell of the plurality of cells is a member of more than one cell group.
	In an analogous art, Chrabieh teaches wherein at least one cell of the plurality of cells is a member of more than one cell group (Optionally, a given positioning cell is assigned to more than one group, [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cell grouping of Siomina, the PRSID of Parkvall, the TDOA vector of Wu with the accurate positioning of Chrabieh to provide apparatuses and methods to accurately locating a wireless communication device indoor or in a venue using positioning signals as suggested.
Regarding claim 29, Siomina as modified by Parkvall, Wu and Chrabieh teaches the network entity of claim 28, wherein at least one cell group, at least one attribute of the associated attribute set is one of. a co-site attribute indicating that all member cells of the at least one cell group are co-sited, a line attribute indicating that all member cells of the at least one cell group are in a line, and an area boundary attribute indicating that all member cells of the at least one cell group are within a threshold area boundary (For example, the characteristic may be a metric such that values of the metric for the cells 103 of the first group are on a first side of a threshold for the metric and such that values of the metric for the cells 103 of the second group are on a second side of the threshold for the metric. The metric, for example, may be based on: cell transmitter/antenna locations so that transmitters/antennas of cells of one group are less distant from the position target UT than transmitters/antennas of cells of the other group, see Siomina [0059]).

Claims 4-7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (US 20120040696 A1) in view of Parkvall et al. (US 20170331577 A1) further in view of Wu et al. (US 20150188678 A1), Chrabieh (US 20180027421 A1) and Fischer.
Regarding claim 4, Siomina as modified by Parkvall, Wu and Chrabieh teaches the method of claim 1.
However, Siomina, Parkvall, Wu and Chrabieh do not teach further comprising: pruning the plurality of TOAs based on the plurality of PRSs, wherein the TDOA vector is derived from the pruned TOAs.
In an analogous art, Fischer teaches pruning the plurality of TOAs based on the plurality of PRSs, wherein the TDOA vector is derived from the pruned TOAs (Specifically, in act 502, processor 194 checks if there are Linear Dependent TDOAs stored in the TDOA Vector 521. If so, Linear Dependent TDOAs are removed from TDOA Vector 521, together with the corresponding Transceiver IDs from Transceiver ID Vector 522, see Fischer [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the positioning method of Siomina, Parkvall, Wu and Chrabieh with the TDOA vector of Fischer to provide apparatuses and methods to determine positions of new wireless transceivers to be added to a wireless communication network to enable better measurements at the wireless transceiver as suggested, see Fischer [0018].
Regarding claim 5, Siomina as modified by Parkvall, Wu, Fischer and Chrabieh teaches the method of claim 4.
However, Siomina, Parkvall, Wu and Chrabieh do not teach wherein pruning the plurality of TOAs comprise: sorting the TOAs based on one or more quality metrics; and pruning the sorted TOAs.
In an analogous art, Fischer teaches wherein pruning the plurality of TOAs comprise: sorting the TOAs based on one or more quality metrics (The strongest neighbor is identified in some aspects by sorting on RSS measurements and identifying whichever femto is at the top, see Fischer [0137]); and pruning the sorted TOAs (Additionally, location server computer 190 now (in act 706) sends requests (in the form of commands) to both femto 751 and its strongest neighbor femto 752. In some aspects of the described embodiments, both femtos 751 and 752 are sent measurement requests, while in other aspects of the described embodiments only femto 751 is sent a measurement request while femto 752 is sent a silence request, see Fischer [0138]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the positioning method of Siomina, Parkvall, Wu and Chrabieh with the TDOA vector of Fischer to provide apparatuses and methods to determine positions of new wireless transceivers to be added to a wireless communication network to enable better measurements at the wireless transceiver as suggested, see Fischer [0018].
Regarding claim 6, Siomina as modified by Parkvall, Wu, Chrabieh and Fischer teaches the method of claim 4, wherein at least one cell group, at least one attribute of the associated attribute set is one of: a co-site attribute indicating that all member cells of the at least one cell group are co-sited, a line attribute indicating that all member cells of the at least one cell group are in a line, and an area boundary attribute indicating that all member cells of the at least one cell group are within a threshold area boundary (For example, the characteristic may be a metric such that values of the metric for the cells 103 of the first group are on a first side of a threshold for the metric and such that values of the metric for the cells 103 of the second group are on a second side of the threshold for the metric. The metric, for example, may be based on: cell transmitter/antenna locations so that transmitters/antennas of cells of one group are less distant from the position target UT than transmitters/antennas of cells of the other group, see Siomina [0059]).
Regarding claim 7, Siomina as modified by Parkvall, Wu, Chrabieh and Fischer teaches the method of claim 6, and Fischer further teaches wherein the plurality of TOAs are pruned so that the TDOA vector represents any one or more of: at least three cells with different co-site attributes, at least two cells with different line attributes, and at least two cells with different area boundary attributes (For example, the vector xyt may be initialized with just random values within a certain range (e.g., the maximum and minimum range corresponding to the area covered by the location of the reference transmitters, see Fischer [0113] and For example, if the determined precise location is not within an area identified by the initial location (e.g., not within the boundaries of the identified country or city), the wireless transceiver may be commanded to turn off its transmission completely, and may not be allowed to enter the communications network, see Fischer [0135]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the positioning method of Siomina, Parkvall, Wu and Chrabieh with the TDOA vector of Fischer to provide apparatuses and methods to determine positions of new wireless transceivers to be added to a wireless communication network to enable better measurements at the wireless transceiver as suggested, see Fischer [0018].
Regarding claim 26, Siomina as modified by Parkvall, Wu and Chrabieh teaches the UE of claim 25.
 However, Siomina, Parkvall, Wu and Chrabieh do not teach wherein the processor, the memory, and the transceiver are further configured to prune the plurality of TOAs based on the plurality of PRSs, and wherein the TDOA vector is derived from the pruned TOAs.
In an analogous art, Fischer teaches the transceiver are further configured to prune the plurality of TOAs based on the plurality of PRSs, and wherein the TDOA vector is derived from the pruned TOAs (Specifically, in act 502, processor 194 checks if there are Linear Dependent TDOAs stored in the TDOA Vector 521. If so, Linear Dependent TDOAs are removed from TDOA Vector 521, together with the corresponding Transceiver IDs from Transceiver ID Vector 522, see Fischer [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the positioning method of Siomina, Parkvall, Wu and Chrabieh with the TDOA vector of Fischer to provide apparatuses and methods to determine positions of new wireless transceivers to be added to a wireless communication network to enable better measurements at the wireless transceiver as suggested, see Fischer [0018].

Allowable Subject Matter
6.	Claims 8-10, 12, 18-19, 21, 24, 27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aguirre et al. (US 8913554 B2) discloses that a system may receive base station configuration data associated with base stations, classify the base stations into morphologies based on the base station configuration data, identify resource utilization data associated with the base stations, generate resource allocation recommendations for the base stations based on the resource utilization data and the morphologies, and transmit the resource allocation recommendations for the base stations to permit the stations to allocate resources based on the resource allocation recommendations.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        



/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641